           Case 1:20-cv-03801-N/A Document 3                Filed 10/27/20       Page 1 of 2




                                                                                 FORM 13

                   UNITED STATES COURT OF INTERNATIONAL TRADE
                                   One Federal Plaza
                               New York, New York 10278

    DISCLOSURE OF CORPORATE AFFILIATIONS AND FINANCIAL INTEREST

This notification is submitted by Grunfeld Desiderio Lebowitz Silverman & Klestadt LLP
                                                          (Name of attorney of record)
on behalf of                       Mirror Metals Inc.                                  in the
matter of                          Mirror Metals Inc.      v.      United States       ,
Court No.20- 03801           .

1. If this statement is submitted on behalf of a corporate party, that entity shall identify below all of
its publicly-owned companies, any publicly-held company that has a 10% or greater ownership
interest in the entity, and any publicly-owned affiliate of the entity, and describe the relationship
between the party and each identified company.
N
  N/A



2. Indicate whether the party on whose behalf this Form is being filed is [X] or is not [ ] the real party
in interest. If not, identify below the real party in interest.




3. If this statement is submitted on behalf of a trade association, identify below each publicly-owned
member of the trade association. (Attach additional pages if necessary.)




      /s/ Robert F. Seely                                      10/27/2020
    (Signature of Attorney)                                        (Date)

                                         SEE REVERSE SIDE

 (Added Nov. 4, 1981, eff. Jan. 1, 1982; as amended Dec. 18, 2001, eff. Apr.1, 2002; Sept. 28, 2004, eff.
January 1, 2005.)
         Case 1:20-cv-03801-N/A Document 3              Filed 10/27/20     Page 2 of 2




                                 INSTRUCTIONS FOR USE

     DISCLOSURE OF CORPORATE AFFILIATIONS AND FINANCIAL INTEREST*

1.     When a corporation is a party to any action, the attorney for the party shall notify the
       clerk of the court in writing of the identity of all publicly-owned companies owned by
       the party, any publicly-held company that has a 10% or greater ownership interest
       in the entity and any publicly-owned affiliate of the entity and the relationship
       between the party and each identified company.

2.     The attorney for the party on whose behalf the form is filed shall, in addition to the
       information required in paragraph 1, notify the clerk of the court in writing of the
       identity of the real party in interest if different from the named party.

3.     When a trade association is a party to an action, the attorney for the trade
       association shall notify the clerk of the court in writing of the identity of each publicly-
       owned member of the trade association.

4.     The notification required of a corporate party or trade association also shall be made
       by the attorney for any corporation or trade association seeking to intervene, or
       appear as amicus curiae, in any action.

5.     The required notification shall be made on a Disclosure Statement form (on the
       reverse) to be provided by the clerk of the court when the first pleading or other
       paper is filed by a party or when a motion to intervene or appear as amicus curiae
       is filed. In accordance with Rule 3(i), if any the information required changes after
       the form is filed, and before a final judgment is issued, the attorney for the party or
       amicus curiae must promptly file an amended form.



*See generally: 28 U.S.C. § 455.
